JUSTICE McLAREN, specially concurring: I specially concur in this opinion because I wish to emphasize a matter contained in the opinion. The majority states “[a]n instrument creating an easement is construed in accordance with the intention of the parties. [Citation.] In determining the parties’ intentions, the court should look at the words of the instrument and the circumstances contemporaneous to the transaction.” 225 Ill. App. 3d at 391; Townhouse Owners Association v. City of Wheaton (1988), 170 Ill. App. 3d 244, 249. I wish to emphasize the “intent of the parties” means the grantor and the grantee, not the Silets or any other third party who might be the beneficiary of an unrecorded easement or document claiming some right or interest in the property in question. The grantor, Jack Nicklaus Development Corporation, submitted several landscaping proposals to the Silets. Although the sundry submissions suggest that the final plan was evidence of the Silets’ desires, rather than the grantor’s intent as to what was to be implemented, I agree with the majority that the court’s findings are not against the manifest weight of the evidence.